Exhibit 10.2

 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

(“Agreement”)

 

– by and between –

 

WYNN RESORTS, LIMITED

 

(“Employer”)

 

– and –

 

RONALD J. KRAMER

 

(“Employee”)

 

--------------------------------------------------------------------------------

 

DATED:    as of April 1, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of April, 2003, by and between WYNN RESORTS, LIMITED (“Employer”) and RONALD
J. KRAMER (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employer is a corporation duly organized and existing under the laws of
the State of Nevada, maintains its principal place of business at 3145 Las Vegas
Blvd. South, Las Vegas, Nevada 89109, and is engaged in the business of
developing, constructing and operating casino resorts; and

 

WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced executive management; and

 

WHEREAS, Employee is an adult individual residing at 829 Park Avenue, New York,
New York 10021; and

 

WHEREAS, Employer has determined, based upon prior experiences with Employee,
that Employee possesses sufficient qualifications and expertise in order to
fulfill the terms of the employment stated in this Agreement; and

 

WHEREAS, Employer is willing to continue to employ Employee, and Employee is
willing to continue to be employed by Employer, under the terms and pursuant to
the conditions set forth herein;

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee hereby covenant and agree as
follows:

 

1. DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them herein, unless a different
meaning clearly appears from the context:

 

(a) “Affiliate”—means with respect to a specified Person (as defined in
Subparagraph 1(d) below), any other Person who or which is (i) directly or
indirectly controlling, controlled by or under common control with the specified
Person, or (ii) any member, director, officer or manager of the specified
Person. For purposes of this definition only, “control”, “controlling” and
“controlled” mean the right to exercise, directly or indirectly, more than fifty
(50%) percent of the voting power of the

 

1



--------------------------------------------------------------------------------

stockholders, members or owners and, with respect to any individual,
partnership, trust or other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity.

 

(b) “Anniversary”—means each anniversary date of the Effective Date during the
Term of this Agreement (as defined in Paragraph 6 hereof).

 

(c) “Cause”—means

 

(i) the willful destruction by Employee of the property of Employer or an
Affiliate having a material value to Employer or such Affiliate;

 

(ii) fraud, embezzlement, theft or comparable dishonest activity committed by
Employee involving Employer or an Affiliate (excluding acts involving a de
minimis dollar value and not related to Employer or an Affiliate);

 

(iii) Employee’s conviction by a court of competent jurisdiction of or entering
a plea of guilty or nolo contendere to any crime constituting a felony or any
misdemeanor involving fraud, dishonesty or moral turpitude involving Employer or
an Affiliate (excluding acts involving a de minimis dollar value and not related
to Employer or an Affiliate);

 

(iv) Employee’s breach, neglect, refusal, or failure to materially discharge his
duties (other than due to physical or mental illness) commensurate with his
title, function and this Agreement, or Employee’s failure to comply with the
lawful directions of Employer’s Board of Directors consistent with the terms of
this Agreement;

 

(v) a willful and knowing material misrepresentation to Employer’s Board of
Directors;

 

(vi) a willful violation of a material policy of Employer, which does or could
result in material harm to Employer or to Employer’s reputation; or

 

(vii) Employee’s material violation of a statutory or common law duty of loyalty
or fiduciary duty to Employer,

 

provided, however, that Employee’s disability due to illness or accident or any
other mental or physical incapacity shall not constitute “Cause” as defined
herein and provided further, however, that for purposes of this Subparagraph
1(c), no act, or failure to act, by Employee shall be considered “willful”
unless committed in bad faith and without a reasonable belief that the act or
omission was in the best interests of Employer or any Affiliate. Employee shall
have ten (10) days after receipt of a Notice of Termination to remedy the facts
and circumstances claimed to provide the basis for termination for cause.

 

(d) “Change of Control”—means the occurrence, after the Effective Date, of any
of the following events:

 

2



--------------------------------------------------------------------------------

 

(i) any “Person” or “Group” (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder), excluding any Excluded Shareholder, is or
becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) directly or indirectly, of securities of Employer, or of
any entity resulting from a merger or consolidation involving Employer,
representing more than fifty (50%) percent of the combined voting power of the
then outstanding securities of Employer or such entity;

 

(ii) the individuals who, as of the time immediately following the closing of
Employer’s initial public offering, are members of Employer’s Board of Directors
(the “Existing Directors”) cease, for any reason, to constitute more than fifty
(50%) percent of the number of authorized directors of Employer as determined in
the manner prescribed in Employer’s Articles of Incorporation and Bylaws;
provided, however, that if the election, or nomination for election, by
Employer’s stockholders of any new director was approved by a vote of at least
fifty (50%) percent of the Existing Directors, such new director shall be
considered an Existing Director; provided further, however, that no individual
shall be considered an Existing Director if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or by or on behalf of anyone other than the
Board (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or

 

(iii) the consummation of (x) a merger, consolidation or reorganization to which
Employer is a party, whether or not Employer is the Person surviving or
resulting therefrom, or (y) a sale, assignment, lease conveyance or other
disposition of all or substantially all of the assets of Employer, in one
transaction or a series of related transactions, to any Person other than
Employer, where any such transaction or series of related transactions as is
referred to in clause (x) or clause (y) above in this subparagraph (iii) (singly
or collectively, a “Transaction”) does not otherwise result in a “Change in
Control” pursuant to subparagraph (i) of this definition of “Change in Control”;
provided, however, that no such Transaction shall constitute a “Change in
Control” under this subparagraph (iii) if the Persons who were the stockholders
of Employer immediately before consummation of such Transaction are the
Beneficial Owners, immediately following the consummation of such Transaction,
of fifty (50%) percent or more of the combined voting power of the then
outstanding voting securities of the Person surviving or resulting from any
merger, consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the Person to whom the assets of Employer are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred to in clause (y) above in this subparagraph (iii),
in substantially the same proportions in which such Beneficial Owners held
voting stock in Employer immediately before such Transaction

 

3



--------------------------------------------------------------------------------

 

For purposes of the foregoing definition of “Change in Control,” the term
“Excluded Stockholder” means Wynn (as defined in Subparagraph 1(j) below), the
spouse, siblings, children, grandchildren or great grandchildren of Wynn, any
trust primarily for the benefit of the foregoing persons, or any Affiliate of an
of the foregoing persons.

 

(e) “Complete Disability”—means the inability of Employee, due to illness or
accident or other mental or physical incapacity, to perform his obligations
under this Agreement for a period as defined by Employer’s disability plan or
plans.

 

(f) “Effective Date”—means April 1, 2003.

 

(g) “Good Reason”—means the occurrence of any of the following (except with
Employee’s written consent or resulting from an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Employer or
its Affiliate promptly after receipt of notice thereof from Employee):

 

(i) Employer or an Affiliate reduces Employee’s Base Salary (as defined in
Subparagraph 8(a) below);

 

(ii) Employer discontinues its bonus plan in which Employee participates without
immediately replacing such bonus plan with a plan that is the substantial
economic equivalent or such bonus plan, or amends such bonus plan so as to
materially reduce Employee’s potential bonus at any given level of economic
performance of Employer or its successor entity;

 

(iii) Employer materially reduces the aggregate benefits or perquisites to
Employee;

 

(iv) Employer or any of its Affiliates requires Employee to change the location
of Employee’s job or office, so that Employee will be based at a location more
than 10 miles from Employee’s present residence in New York, New York;

 

(v) Employer or any of its Affiliates reduces Employee’s responsibilities or
directs Employee to report to a person other than Wynn; or

 

(vi) any successor to Employer fails or refuses expressly to assume in writing
the obligations of Employer under this Agreement.

 

For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” shall be final and binding on Employer and Employee absent a
showing of bad faith on Employee’s part.

 

(h) “Gross-up Payment”—means the payment required by Exhibit 1 to this
Agreement, which is incorporated herein by reference.

 

(i) “Separation Payment”—means an amount to the sum of (A) Employee’s Base
Salary (as defined in Subparagraph 8(a) of this Agreement) for the remainder of
the Term, but not less than one (1) year of Base Salary , plus (B) the bonus
that was paid to

 

4



--------------------------------------------------------------------------------

Employee under Subparagraph 8(b) for the preceding bonus period, projected over
the remainder of the Term (but not less than the preceding bonus that was paid,
projected over one (1) year).

 

(j) “Wynn” means Stephen A. Wynn.

 

2. PRIOR AGREEMENT. Employee and Wynn Resorts LLC are parties to an Employment
Agreement (the “Prior Agreement”) dated April 1, 2002, which was assigned to
Employer. The Prior Agreement terminates by its terms on March 31, 2003. This
Agreement is intended to set forth the terms and conditions of Employee’s
employment by Employer for the Term but shall not supercede or replace other
written agreements with Employee such as Employee’s Indemnification Agreement or
Time Share Agreement respecting Employer’s aircraft.

 

3. BASIC EMPLOYMENT AGREEMENT. Employer shall employ Employee, and Employee
accepts such employment, on the terms and conditions hereinafter set forth.

 

4. POSITION AND DUTIES OF EMPLOYEE; PLACE OF PERFORMANCE.

 

(a) During the Term, Employee shall serve as President of Employer, and shall
report solely and directly to Wynn. Employee’s powers and duties primarily shall
be advising Wynn, Employer or any Affiliate (as defined hereinafter) respecting
acquisitions, mergers, strategic planning, financial strategies and the
placement of debt and/or equity, and such other powers and duties as may be
agreed to between Wynn and Employee, or as may be reasonably assigned to
Employee by Employer’s Board of Directors, consistent with the primary duties
herein described.

 

(b) The principal place of employment of Employee shall be at Employer’s
principal executive offices in Las Vegas, Nevada; provided, however, that
Employee shall not be required to reside in Las Vegas, Nevada, and specifically
shall be permitted to reside in New York, New York.

 

5. ACCEPTANCE OF EMPLOYMENT. Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement. Employee hereby covenants and agrees that, during
the Term of this Agreement, Employee will devote the whole of Employee’s normal
and customary working time and best efforts solely to the performance of
Employee’s duties under this Agreement and that, except upon Employer’s prior
express written authorization to that effect, Employee shall not perform any
services for any casino, hotel/casino or other similar gaming or gambling
operation not owned by Employer or any of Employer’s Affiliates. The foregoing
notwithstanding, it shall not be a violation of this Agreement for Employee to
(a) serve on corporate, civic or charitable boards or committees, (b) deliver
lectures, fulfill speaking engagements or teach at educational institutions, (c)
manage personal and family investments, or (d) perform consulting services,
directly or through an affiliate, for the entities identified on Exhibit 2 to
this Agreement, which is incorporated herein by reference, so long as such
activities do not significantly interfere with the performance of Employee’s
duties and obligations to Employer under this Agreement. It is expressly
understood and agreed that, to the extent any such activities have been
conducted by

 

5



--------------------------------------------------------------------------------

Employee prior to the Effective Date, the continued conduct of such activities
(or activities similar in nature and scope thereto) after the Effective Date
shall be deemed not to interfere with Employee’s duties and obligations to
Employer under this Agreement.

 

6. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall consist of five (5) years commencing as of the
Effective Date of this Agreement and terminating on the fifth Anniversary Date
of the Effective Date.

 

7. SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Paragraph 6
of this Agreement, this Agreement shall terminate upon the occurrence of any of
the following events:

 

(a) the death of Employee;

 

(b) the giving of written notice from Employer to Employee of the termination of
this Agreement upon the Complete Disability of Employee;

 

(c) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause;

 

(d) the giving of written notice by Employer to Employee of the termination of
this Agreement following a denial or revocation of Employee’s License (as
defined in Subparagraph 9(b) of this Agreement);

 

(e) the giving of written notice by Employer to Employee of the termination of
this Agreement without Cause, provided, however, that, within ten (10) calendar
days after such notice, Employer must tender the Separation Payment, together
with any accrued but unpaid vacation pay and any Gross-Up Payment, to Employee;

 

(f) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains uncured for a
period of thirty (30) days after the giving of such notice, provided, however,
that, within ten (10) calendar days after the expiration of such cure period
without the cure having been effected, Employer must tender the Separation
Payment, together with any accrued but unpaid vacation pay and any Gross-Up
Payment, to Employee;

 

(g) at Employee’s sole election in writing as provided in Paragraph 19 of this
Agreement, as a result of both a Change of Control and Good Reason, provided,
however, that, within ten (10) calendar days after Employer’s receipt of
Employee’s written election, Employer must tender the Separation Payment,
together with any accrued but unpaid vacation pay and any Gross-Up Payment, to
Employee; or

 

(h) the giving of written notice by Employee to Employer of the termination of
this Agreement without Cause on or after April 1, 2005.

 

In the event of a termination of this Agreement pursuant to the provisions of
Subparagraph 7(a), 7(b), 7(c), 7(d) or 7(h), Employer shall not be required to
make any payments to Employee other than payment of Base Salary and vacation pay
accrued but

 

6



--------------------------------------------------------------------------------

unpaid through the termination date, reimbursement for expenses incurred but not
paid prior to such termination, and payment of Bonus Compensation pursuant to
Subparagraph 8(b)(i) earned but not paid prior to such termination. In the event
of a termination of this Agreement pursuant to the provisions of Subparagraph
7(e), 7(f) or 7(g), Employee will also be entitled to receive health benefits
coverage for Employee and Employee’s dependents under the same plan(s) or
arrangement(s) under which Employee was covered immediately before Employee’s
termination, or plan(s) established or arrangement(s) provided by Employer or
any of its Affiliates thereafter. Such health benefits coverage shall be paid
for by Employer to the same extent as if Employee were still employed by
Employer, and Employee will be required to make such payments as Employee would
be required to make if Employee were still employed by Employer. The health
benefits provided under this Paragraph 7 shall continue until the earlier of (x)
the expiration of the period covered by the Separation Payment, and (y) the date
Employee becomes covered under any other group health plan not maintained by
Employer or any of its Affiliates; provided, however, that if such other group
health plan excludes any pre-existing condition that Employee or Employee’s
dependants may have when coverage under such group health plan would otherwise
begin, coverage under this Paragraph 7 shall continue (but not beyond the period
described in clause (x) of this sentence) with respect to such pre-existing
condition until such exclusion under such other group health plan lapses or
expires. In the event Employee is required to make an election under Sections
601 through 607 of the Employee Retirement Income Security Act of 1974, as
amended (commonly known as COBRA) to qualify for the health benefits described
in this Paragraph 7, the obligations of Employer and its Affiliates under this
Paragraph 7 shall be conditioned upon Employee’s timely making such an election.
In the event of a termination of this Agreement pursuant to any of the
provisions of this Paragraph 7, Employee shall not be entitled to any benefits
pursuant to any severance plan in effect by Employer or any of Employer’s
Affiliates.

 

Employee shall not be required to mitigate amounts payable under this Agreement
by seeking other employment or otherwise, and there shall be no offset against
amounts due Employee under this Agreement on account of subsequent employment or
earnings.

 

8. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:

 

(a) BASE SALARY. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of (i) One Million One Hundred Thousand Dollars ($1,100,000.00) per
annum during the first year of the Term; (ii) One Million Two Hundred Thousand
Dollars ($1,200,000.00) per annum during the second year of the Term; and (iii)
One Million Three Hundred Thousand Dollars ($1,300,000.00) per annum during the
third, fourth and fifth years of the Term (the “Base Salary”). Employee’s Base
Salary shall be payable in such weekly, bi-weekly or semi-monthly installments
as shall be convenient to Employer. Employee’s Base Salary shall be exclusive of
and in addition to any other benefits which Employer may make available to
Employee, including, but not limited to, those benefits

 

7



--------------------------------------------------------------------------------

described in Subparagraphs 8(b) through (g) of this Agreement. Employee’s
benefits, taken as a whole, shall be no less favorable than any other executive
employed by Employer or any of its Affiliates other than Wynn. Employee’s Base
Salary shall be subject to merit review by Employer’s Board of Director
periodically and may be increased, but not decreased, as a result of any such
review.

 

(b) BONUS COMPENSATION.

 

(i) In addition to the Base Salary, Employee shall be paid a bonus of not less
than fifty (50%) percent of his Base Salary for the first year of the Term
earned upon the completion of third-party financing for the Macau project,
provided such financing is committed on or before March 31, 2004, and payable
from the first of such financing proceeds whenever received; and

 

(ii) In addition to the Base Salary and any bonus pursuant to Subparagraph
8(b)(i), Employee also will be eligible to receive a bonus at such times and in
such amounts as Employer’s Board of Directors, in its sole and exclusive
discretion, may determine, until such time as the Board may adopt a
performance-based bonus plan, and thereafter in accordance with such plan.
Nothing in this Agreement shall limit the Board’s discretion to adopt, amend or
terminate any performance-based bonus plan at any time prior to a Change of
Control.

 

(c) EMPLOYEE BENEFIT PLANS. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, executive
stock option plan, pension plan, retirement plan, disability or life insurance
plan, medical and/or hospitalization plan, and/or any and all other benefit
plans which may be placed in effect by Employer or any of its Affiliates for the
benefit of Employer’s executives during the Term. Unless prohibited by law or
the terms of the applicable plan, Employee’s eligibility for medical and/or
hospitalization benefits shall commence on the Effective Date of this Agreement.
Nothing in this Agreement shall limit (i) Employer’s ability to exercise the
discretion provided to it under any such benefit plan, or (ii) Employer’s or its
Affiliates’ discretion to adopt, amend or terminate any benefit plan, at any
time prior to a Change of Control.

 

(d) EXPENSE REIMBURSEMENT. During the Term and provided the same are authorized
by Employer, Employer shall either pay directly or reimburse Employee for
Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be amended, modified or changed from time to time, including first
class airfare for all air travel, including flying from Employee’s residence in
New York to and from Las Vegas. Such reimbursable expenses shall include, but
are not limited to, (i) reasonable entertainment and promotional expenses, (ii)
gift and travel expenses, (iii) dues and expenses of membership in clubs,
professional societies and fraternal organizations, and (iv) the like. Prior to
reimbursement, Employee shall provide Employer with sufficient detailed invoices
of such expenses as may be required by Employer’s expense reimbursement policy.

 

8



--------------------------------------------------------------------------------

 

(e) COMPANY AUTOMOBILE. Employer shall provide Employee with the use of an
automobile when Employee is in Las Vegas, at Employer’s sole cost and expense,
including the cost of providing insurance, fuel and complete maintenance for
such vehicle.

 

(f) CORPORATE AIRCRAFT. Employee shall have the right to the personal use of
Employer’s aircraft by Employee and his family, subject to Employee having
entered into a separate time-sharing agreement with Employer or its Affiliate
for such personal use.

 

(g) VACATIONS AND HOLIDAYS. Commencing as of the Effective Date of this
Agreement, Employee shall be entitled to (i) annual paid vacation leave in
accordance with Employer’s standard policy, but in no event less than four (4)
weeks each year of the Term, to be taken at such times as selected by Employee
and approved by Employer, and (ii) paid holidays (or, at Employer’s option, an
equivalent number of paid days off) in accordance with Employer’s standard
policy.

 

(h) WITHHOLDINGS. All compensation to Employee identified in this Paragraph 8
shall be subject to applicable withholdings for federal, state or local income
or other taxes, Social Security Tax, Medicare Tax, State Unemployment Insurance,
State Disability Insurance, voluntary charitable contributions, and the like.

 

9. LICENSING REQUIREMENTS.

 

(a) Employer and Employee hereby covenant and agree that this Agreement may be
subject to the approval of one or more gaming regulatory authorities (the
“Gaming Authorities”) pursuant to the provisions of the applicable gaming
regulatory statutes and the regulations promulgated thereunder (the “Gaming
Laws”). Employer and Employee hereby covenant and agree to use their best
efforts, at Employer’s sole cost and expense, to obtain any and all approvals
required by the Gaming Laws. In the event that (i) an approval of this Agreement
by the Gaming Authorities is required for Employee to carry out his duties and
responsibilities set forth in Paragraph 4 of this Agreement, (ii) Employer and
Employee have used their best efforts to obtain such approval, and (iii) this
Agreement is not so approved by the Gaming Authorities, then this Agreement
shall immediately terminate.

 

(b) Employer and Employee hereby covenant and agree that, in order for Employee
to discharge the duties required under this Agreement, Employee may be required
to apply for or hold a license, registration, permit or other approval as issued
by the Gaming Authorities pursuant to the terms of the applicable Gaming Laws
and as otherwise required by this Agreement (the “License”). In the event
Employee fails to apply for and secure, or the Gaming Authorities refuse to
issue or renew, or revoke or suspend any required License, then Employee, at
Employer’s sole cost and expense, shall promptly defend such action and shall
take such reasonable steps as may be required to either remove the objections,
secure the Gaming Authorities’ approval, or reinstate the License, respectively.
The foregoing notwithstanding, if the source of the objections or the Gaming
Authorities’ refusal to renew the License or their imposition of disciplinary

 

9



--------------------------------------------------------------------------------

action against Employee is any of the events described in Subparagraph 1(c) of
this Agreement, then Employer’s obligations under this Paragraph 9 shall not be
operative and Employee shall promptly reimburse Employer upon demand for any
expenses incurred by Employer pursuant to this Paragraph 9.

 

(c) Employer and Employee hereby covenant and agree that the provisions of this
Paragraph 9 shall apply in the event Employee’s duties require that Employee
also be licensed by such relevant governmental agencies other than the Gaming
Authorities.

 

10. RESTRICTED STOCK GRANT; STOCK OPTIONS.

 

(a) On the Effective Date, the Compensation Committee of the Board of Directors
of Employer (the “Committee”) shall cause Employer to grant Employee an award of
189,723 shares of restricted common stock of Employer (“Restricted Stock”) under
and pursuant to Employer’s 2002 Stock Incentive Plan (the “Stock Plan”). In
addition to the terms of the Stock Plan (as it may be amended from time to
time), any restrictions on the stock awarded will lapse with respect to one
hundred (100%) percent of the shares of the Restricted Stock and such shares
will become nonforfeitable on the earlier to occur of (i) May 31, 2005, provided
Employee is still employed by Employer on that date, or (ii) the date Employee’s
employment is terminated by reason of his death or Complete Disability, by
Employer for any reason other than Cause, or by Employee under Subparagraph 7(f)
or 7(g).

 

(b) On the Effective Date, the Committee shall cause Employer to grant Employee
an option to acquire two hundred thousand (200,000) shares of Employer’s common
stock (each, an “Option” and collectively the “Options”). All Options shall be
granted subject to the following terms and conditions: (i) except as provided
below, the Options shall be granted under and subject to the Stock Plan; (ii)
the exercise price per share of each Option shall be equal to the last reported
sale price of Employer’s common stock on the Nasdaq National Market (or such
other principal trading market for Employer’s common stock) at the close of the
trading day immediately preceding the date as of which the grant is made; (iii)
the Options shall be vested and exercisable as to twenty five (25%) percent on
each of the second, third, fourth and fifth anniversaries of the date of grant;
provided, that, Employee is employed as of the relevant vesting date; provided,
further, that, if Employee’s employment is terminated by reason of his death,
Complete Disability, by Employer for any reason other than Cause or by Employee
under Subparagraph 7(f) or 7(g), the Options shall automatically become
immediately vested and exercisable in full and remain exercisable for five (5)
years following such termination of employment, but in no event beyond the ten
(10) year term of each Option; (iv) each Option shall be exercisable for the ten
(10) year period following the date of grant; and (v) each Option shall be
evidenced by, and subject to, a stock option agreement whose terms and
conditions are consistent with the terms hereof.

 

11. CONFIDENTIALITY. Employee hereby warrants, covenants and agrees that, (x)
except as may be required or appropriate in connection with his carrying out his
duties under this Agreement, (y) without the prior express written approval of
Employer or (z) unless required by law or court order and for the Term, Employee
shall hold in the strictest confidence, and shall

 

10



--------------------------------------------------------------------------------

not disclose to any person, firm, corporation or other entity, any and all of
Employer’s confidential data, including, but not limited to, (a) information,
drawing, sketches, plans or other documents concerning Employer’s business or
development plans, customers or suppliers or those of Employer’s Affiliates, (b)
Employer’s or its Affiliates’ development, design, construction or sales and
marketing methods or techniques, or (c) Employer’s trade secrets and other
“know-how” or information not of a public nature, regardless of how such
information came to the custody of Employee. For purposes of this Agreement,
such confidential information shall include, but not be limited to, information,
including a formula, pattern, compilation, program, device, method, technique or
process, that (i) derives independent economic value, present or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. The warranty, covenant and agreement set
forth in this Paragraph 11 shall not expire, shall survive this Agreement and
shall be binding on Employee without regard to the passage of time or other
events.

 

12. RESTRICTIVE COVENANT/NO SOLICITATION.

 

(a) Employee hereby covenants and agrees that, (i) during the Term or for such
period as Employee receives cash compensation under this Agreement, whichever
period is shorter, or (ii) in the event of a termination pursuant to
Subparagraph 7(h), for one year after the date of such termination, Employee
shall not directly or indirectly, either as a principal, agent, employee,
employer, consultant, partner, member or manager of a limited liability company,
shareholder of a closely held corporation, shareholder in excess of two percent
(2%) of a publicly traded corporation, corporate officer or director, or in any
other individual or representative capacity, engage or otherwise participate in
any manner or fashion in any gaming business that is in competition in any
manner whatsoever with the principal business activity of Employer or Employer’s
Affiliates, in or about any market in which Employer or Employer’s Affiliates
have or have publicly announced a plan for gaming operations. Employee hereby
further covenants and agrees that the restrictive covenant contained in this
Paragraph 12 is reasonable as to duration, terms and geographical area and that
the same protects the legitimate interests of Employer, imposes no undue
hardship on Employee, and is not injurious to the public. Notwithstanding the
foregoing, the provisions of this Subsection 12(a) shall not apply in the event
of a termination under Subparagraph 7(f) or 7(g).

 

(b) Employee hereby further covenants and agrees that, for the applicable period
described in Subparagraph 12(a), Employee shall not directly or indirectly
solicit or attempt to solicit for employment any management level employee of
Employer or Employer’s Affiliates with or on behalf of any business that is in
competition in any manner whatsoever with the principal business activity of
Employer or Employer’s Affiliates, in or about any market in which Employer or
Employer’s Affiliates have or have publicly announced a plan for gaming
operations.

 

13. ARBITRATION. If any contest or dispute arises between the parties with
respect to this Agreement, or a breach thereof, such contest or dispute shall be
submitted to binding arbitration for resolution in Las Vegas, Nevada, in
accordance with Commercial

 

11



--------------------------------------------------------------------------------

Arbitration Rules of the American Arbitration Association then in effect. The
decision of the arbitrator shall be final and binding on both parties, and any
court of competent jurisdiction may enter judgment upon the award. Each party
shall pay its own legal fees and expenses relating to such arbitration,
regardless of outcome, unless the arbitrator determines that the other party has
acted in bad faith.

 

14. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.

 

15. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
Employer and Employee and their respective successors and assigns.

 

16. ASSIGNMENT. Neither party shall assign this Agreement or delegate his or its
duties hereunder without the express written prior consent of the other party.
Any purported assignment violation of this Paragraph 16 shall be null and void
and of no force or effect.

 

17. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.

 

18. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with Nevada law, without regard to conflicts of law principles.

 

19. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

 

TO EMPLOYER:

 

Wynn Resorts, Limited

3145 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: Stephen A. Wynn

 

WITH A COPY THAT SHALL NOT BE NOTICE TO:

 

Wynn Resorts, Limited

3145 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: Legal Department

 

12



--------------------------------------------------------------------------------

 

TO EMPLOYEE:

 

Ronald J. Kramer

829 Park Avenue

New York, New York 10021

 

WITH A COPY THAT SHALL NOT BE NOTICE TO:

 

Steven M. Pesner, P.C.

Akin Gump Strauss Hauer & Feld, LLP

590 Madison Avenue

New York, New York 10022

 

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Paragraph 19.

 

20. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.

 

21. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.

 

22. WAIVER. None of the terms of this Agreement, including this Paragraph 22, or
any term, right or remedy hereunder shall be deemed waived unless such waiver is
in writing and signed by the party to be charged therewith and in no event by
reason of any failure to assert or delay in asserting any such term, right or
remedy or similar term, right or remedy hereunder.

 

23. PAROL. This Agreement constitutes the entire agreement between the Employer
and Employee with respect to the subject matter hereto and this Agreement
supersedes any prior understandings, agreements, undertakings or severance
policies or plans by and between Employer or Employer’s Affiliates, on the one
side, and Employee, on the other side, with respect to the subject matter hereof
or Employee’s employment with Employer or Employer’s Affiliates.

 

24. NONCONTRAVENTION. Each party represents that neither he nor it is prevented
from entering into, or performing this Agreement by the terms of any law, order,
rule or regulation, its by-laws or declarations of trust, or any agreement to
which he or it is a party.

 

13



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WYNN RESORTS, LIMITED

     

EMPLOYEE

By:

 

    /s/    Stephen A. Wynn

--------------------------------------------------------------------------------

     

    /s/    Ronald J. Kramer

--------------------------------------------------------------------------------

   

            Stephen A. Wynn
            Chief Executive Officer

     

            Ronald J. Kramer

 

14



--------------------------------------------------------------------------------

EXHIBIT 1

 

Indemnification and Gross-Up for Excise Taxes

 

(a) Employer shall indemnify and hold Employee harmless from and against any and
all liabilities, costs and expenses (including, without limitation, attorney’s
fees and costs) which Employee may incur as a result of the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any similar provision of state or local income tax law (the “Excise Tax”), to
the end that Employee shall be placed in the same tax position with respect to
the Severance Payment under Employee’s Employment Agreement and all other
payments from Employer to Employee in the nature of compensation as Employee
would have been in if the Excise Tax had never been enacted. In furtherance of
such indemnification, Employer shall pay to Employee a payment (the “Gross-Up
Payment”) in an amount such that, after payment by Employee of all taxes,
including income taxes and the Excise Tax imposed on the Gross-Up Payment and
any interest or penalties (other than interest and penalties imposed by reason
of Employee’s failure to file timely tax returns or to pay taxes shown due on
such returns and any tax liability, including interest and penalties, unrelated
to the Excise Tax or the Gross-Up Amount), Employee shall be placed in the same
tax position with respect to the Severance Payment under this Plan and all other
payments from Employer to Employee in the nature of compensation as Employee
would have been in if the Excise Tax had never been enacted. When Employer pays
Employee’s Severance Payment, it shall also pay to Employee a Gross-Up Payment
for the Severance Payment and any other payments in the nature of compensation
that Employer determines are “excess parachute payments” under Section
280G(b)(1) of the Code (“Excess Parachute Payments”). If, through a
determination of the Internal Revenue Service or any state or local taxing
authority (a “Taxing Authority”), or a judgment of any court, Employee becomes
liable for an amount of Excise Tax not covered by the Gross-Up Payment payable
pursuant to the preceding sentence, Employer shall pay Employee an additional
Gross-Up Payment to make Employee whole for such additional Excise Tax;
provided, however, that, pursuant to Subparagraph (c) below, Employer shall have
the right to require Employee to protest, contest, or appeal any such
determination or judgment. For purposes of this Exhibit 1, any amount that
Employer is required to withhold under Sections 3402 or 4999 of the Code or
under any other provision of law shall be deemed to have been paid to Employee.

 

(b) Upon payment to Employee of a Gross-Up Payment, Employer shall provide
Employee with a written statement showing Employer’s computation of such
Gross-Up Payment and the Excess Parachute Payments and Excise Tax to which it
relates, and setting forth Employer’s determination of the amount of gross
income Employee is required to recognize as a result of such payments and
Employee’s liability for Excise Tax. Employee shall cause his federal, state,
and local income tax returns for the period in which Employee receives such
Gross-Up Payment to be prepared and filed in accordance with such statement,
and, upon such filing, Employee shall certify in writing to Employer that such
returns have been prepared and filed. Notwithstanding the provisions of this
Exhibit 1, Employer shall not be obligated to indemnify Employee from and
against any tax liability, cost or expense (including, without limitation, any
liability for the Excise Tax or attorney’s fees or costs) to the extent such tax



--------------------------------------------------------------------------------

liability, cost or expense is attributable to your failure to comply with the
provisions of this Exhibit 1.

 

(c) If any controversy arises between Employee and a Taxing Authority with
respect to the treatment on any return of the Gross-Up Amount, or of any payment
Employee receives from Employer as an Excess Parachute Payment, or with respect
to any return which a Taxing Authority asserts should show an Excess Parachute
Payment, including, without limitation, any audit, protest to an appeals
authority of a Taxing Authority or litigation (“Controversy”), Employer shall
have the right to participate with Employee in the handling of such Controversy
Employer shall have the right, solely with respect to a Controversy, to direct
Employee to protest or contest any proposed adjustment or deficiency, initiate
an appeals procedure within any Taxing Authority, commence any judicial
proceeding, make any settlement agreement, or file a claim for refund of tax,
and Employee shall not take any of such steps without the prior written approval
of Employer, which Employer shall not unreasonably withhold. If Employer so
elects, Employee shall be represented in any Controversy by attorneys,
accountants, and other advisors selected by Employer, and Employer shall pay the
fees, costs and expenses of such attorneys, accountants, or advisors, and any
tax liability Employee may incur as a result of such payment. Employee shall
promptly notify Employer of any communication with a Taxing Authority, and
Employee shall promptly furnish to Employer copies of any written
correspondence, notices, or documents received from a Taxing Authority relating
to a Controversy. Employee shall cooperate fully with Employer in the handling
of any Controversy by furnishing Employer an information or documentation
relating to or bearing upon the Controversy; provided, however, that Employee
shall not be obligated to furnish to Employer copies of any portion of his or
her tax returns which do not bear upon, and are not affected by, the
Controversy.

 

(d) Employee shall pay over to Employer, with ten (10) days after receipt
thereof, any refund Employee receives from any Taxing Authority of all or any
portion of the Gross-Up or Excise Tax, together with any interest Employee
receives from such Taxing Authority on such refund. For purposes of this Exhibit
1, a reduction in Employee’s tax liability attributable to the previous payment
of the Gross-Up Amount or the Excise Tax shall be deemed to be a refund. If
Employee would have received a refund of all or any portion of the Gross-Up
Payment or the Excise Tax, except that a Taxing Authority offset the amount of
such refund against other tax liabilities, interest, or penalties, Employee
shall pay the amount of such offset over to Employer, together with the amount
of interest Employee would have received from the Taxing Authority if such
offset had been an actual refund, within ten (10) days after receipt of notice
from the Taxing Authority of such offset.



--------------------------------------------------------------------------------

EXHIBIT 2

 

TMP Worldwide

 

Griffon Corp.

 

Aeroflex Inc.